Order entered October 27, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00957-CV

                         NEAL YANOFSKY, Appellant

                                         V.

      BUFF CITY SOAP INVESTCO, LLC, MICHAEL SUTTON AND
          GUIDEBOAT CAPITAL PARTNERS, LLC, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-09871

                                      ORDER

      It is well-settled that the timely filing of a notice of appeal is jurisdictional

and an untimely appeal must be dismissed. See Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on

reh’g); see also TEX. R. APP. P. 42.3(a). Under Texas Rule of Appellate Procedure

26, a notice of appeal must generally be filed within thirty days of the date of

judgment or, if certain post-judgment motions are filed, within ninety days of the

date of judgment. See TEX. R. APP. P. 26, 26.1.
      The appeal here was filed September 22, 2022 and challenges a judgment

dated August 25, 2021. Based on the date of judgment, the appeal is untimely. The

clerk’s record, however, includes a copy of an agreed motion for judgment nunc

pro tunc filed in the trial court on September 20, 2022, seeking to have the date of

the judgment corrected to August 25, 2022, the date the judgment was allegedly

signed. See In re Taylor, 113 S.W.3d 385, 393 (Tex. App.—Houston [1st Dist.]

2003, no pet.) (“[A] judgment nunc pro tunc may be issued to correct the date an

order was signed if the original date is shown to have been incorrect.”). The record

does not reflect that the motion has been set for hearing, but an appellate court

cannot dismiss an appeal based on a trial court error that is remediable. See TEX.

R. APP. P. 44.4. Accordingly, we ORDER the trial court to determine the agreed

motion no later than November 14, 2022. See id. A supplemental clerk’s record

containing a copy of the trial court’s order, any nunc pro tunc judgment, and the

trial court’s docket sheet, shall be filed no later than November 16, 2022. We

caution appellant that the appeal will be dismissed without further notice should

the trial court not find the date of judgment is incorrect. See TEX. R. APP. P.

42.3(a); Brashear, 302 S.W.3d at 545.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Gena Slaughter, Presiding Judge of the 191st Judicial District Court;

Dallas County District Clerk Felicia Pitre; and, the parties.
      We SUSPEND the deadline for the filing of appellant’s brief and ABATE

the appeal to allow the trial court an opportunity to comply with this order. The

appeal will be reinstated no later than November 21, 2022.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE